DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 08/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number US 10502574 filed on 09/20/2016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/05/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Allowable Subject Matter
Claim(s) 1-20 are allowed over the prior art of record.

The closest prior art of record is US 2010/0079101, (hereinafter Sidman) and US 2006/0080004, (hereinafter Cheok).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Sidman discloses an invention that provides a hand-held or vehicle-mounted stabilization system including a platform supported by two or more rotatably-coupled gimbal frames each having a pivot assembly disposed at its rotation axis to couple an actuator to a rotation sensor having a rotation-sensitive sensor axis that is preferably fixedly disposed with respect to the rotation axis and provides a controller for accepting the sensor signals and for producing each motor signal needed to dispose the platform in a predetermined angular position with respect to each rotation axis independent of changes in mount orientation. 

The next prior art reference Cheok discloses an invention that provides an artificial horizon device including a sensor unit with a movable platform, at least one actuator linked to the platform, and one or more sensors located on the platform for sensing the position orientation of the platform relative to an external mass or the motion of the platform. The horizon device also includes a processing unit signally connected to the sensors and the at least one actuator. The processing unit is adapted to receive signals from the sensors and send signals to the actuators to move the platform to a horizontal orientation. The horizon device also includes either a display unit comprising an indicator of a horizon line which substantially corresponds to the horizontal orientation of the platform or a secondary device.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle comprising: 

a yaw sensor mounted on the platform, wherein the yaw sensor is configured to measure a yaw rate of rotation of the yaw sensor relative to a yaw axis of the vehicle; 
an actuator that rotates the platform; and 
a controller coupled to the yaw sensor and the actuator, wherein the controller: 
receives, from the yaw sensor, an indication of the yaw rate of rotation of the yaw sensor in a first direction relative to the yaw axis of the vehicle; 
causes the actuator to rotate the platform at a rate of rotation in a second direction based on the yaw rate of rotation of the yaw sensor in the first direction relative to the yaw axis of the vehicle, wherein the second direction is opposite to the first direction sensor; and 
estimates, based on at least the rotation of the platform caused by the actuator, a change in a direction of motion of the vehicle in an environment of the vehicle.

Regarding Claim 15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method comprising: 
receiving, from a yaw sensor mounted on a platform of a vehicle, an indication of a yaw rate of rotation of the yaw sensor in a first direction relative to a yaw axis of the vehicle; 
rotating, by an actuator, the platform at a rate of rotation in a second direction based on the yaw rate of rotation of the yaw sensor, wherein the second direction is opposite to the first direction; and 
estimating a change in a direction of the vehicle in an environment based on at least the rate of the rotation of the platform.

Regarding Claim 17, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method comprising: 
obtaining sensor data collected using a sensor mounted on a platform of a vehicle, wherein the sensor data includes an indication of a rate of change to a direction of the sensor about a reference axis of the sensor in a first direction; 
rotating the platform in a second direction such that a rate of the rotation is based on the rate of change to the direction of the sensor, wherein the second direction is opposite to the first direction; and 
based on at least the rate of the rotation of the platform, estimating a change in a direction of the vehicle in an environment of the vehicle.

Claims 2-14, 16, 18-20 depend from Claims 1, 15, 17 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668

/Angelina Shudy/Primary Examiner, Art Unit 3668